Citation Nr: 0941249	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  03-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include residuals of a right upper lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 until September 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in April 2006 when 
it was remanded for further development.  Subsequently, this 
case was returned to the Board and in an August 2007 decision 
the Board denied the Veteran's claim of entitlement to 
service connection for a lung disability, to include 
residuals of a right upper lobectomy.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2008 Order, the 
Court granted the parties' joint motion for remand, vacating 
the Board's August 2007 decision, and remanded the case for 
compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
lung disability, to include residuals of a right upper 
lobectomy.

As noted above, in a December 2008 Order, the Court granted 
the parties' November 2008 joint motion for remand, vacating 
the Board's August 2007 decision, and remanded for compliance 
with the terms of the November 2008 joint motion for remand.  
The parties, in the November 2008 joint motion for remand, 
agreed that "the Board did not ensure that the Department of 
Veterans Affairs (VA) provided Appellant with an adequate 
medical examination regarding whether his current lung 
disability is etiologically related to his active duty," as 
ordered by the Board in a prior April 2006 remand, citing 
Barr v. Nicholson, 21 Vet. App. 308, 31 (2007).  The parties 
agreed that the April 2007 VA medical examination, obtained 
pursuant to the Board's prior April 2006 remand, was 
inadequate because the examiner indicated in a recitation of 
the appellant's medical history that there were no post-
service medical records associated with the claims folder 
dated prior to 2004 when, in fact, relevant post-service 
treatment records were associated with the claims folder 
dated in July 1998, citing D'Aries v. Peake, 22 Vet. App. 97, 
104 (2008).  The parties agreed that, on remand, "the Board 
must ensure that VA provides Appellant with a medical 
examination to determine whether his lung disability, 
including residuals of a right upper lung lobectomy, are 
related to his active duty."  The parties further agreed 
that "[t]he Board must instruct the examiner to review the 
Appellant's claims file, and the Board must instruct the 
examiner to discuss Appellant's July 1998 treatment report 
that showed 'bilateral upper lobe infiltrates' in the 
Appellant's lung."  Lastly, the parties agreed that "the 
Board should instruct the examiner to address whether 
Appellant's current lung disability is etiologically related 
to his in-service bouts of bronchitis."

Therefore, to comply with the Court's December 2008 Order 
granting the parties' joint motion to remand, the Board finds 
that further development is required.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).  As such, the Board 
must remand the claims for the Veteran to be afforded VA 
medical examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and etiology of any current lung 
disability or disabilities.  The claims 
folder should be provided to the examiner 
in conjunction with the examination.  The 
examiner must discuss the Appellant's 
July 1998 treatment report that showed 
"bilateral upper lobe infiltrates" in 
the Appellant's lung.  All tests deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed clinical history.  The examiner 
should be asked to identify whether the 
Veteran has a chronic lung disability.  
The examiner should indicate whether the 
probability is 50 percent or greater that 
any current lung disability is related to 
a disease or injury in service, and in 
particular to the Appellant's in-service 
bouts of bronchitis.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

2.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


